Citation Nr: 0605809	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to August 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDING OF FACT

The veteran does not have a current diagnosis of bilateral 
hearing loss for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in military service. 
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 6.156(a), 3.159, 3.326 (2004).

First, VA has a duty to notify the veteran and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim if it is 
incomplete.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, prior to initial VA adjudication, 
VA notified the veteran by a letter dated September 2004, of 
the information and evidence needed to substantiate and 
complete his claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The letter also informed the veteran that VA would 
obtain all service medical records, VA medical records, and 
any other medical records about which the veteran notified 
them.  The veteran was advised that it was his responsibility 
to either send medical treatment records from his private 
physician regarding treatment for his claimed disability, or 
to provide a properly executed release so that VA could 
request the records on his behalf.  The duty to notify 
includes informing the veteran that he must send in all 
evidence in his possession pertaining to his claim.  
38 C.F.R. § 3.159(b)(1).  The September 2004 letter did not 
expressly direct the veteran to do this, but stated "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know."  The 
provisions of 38 C.F.R. § 3.159(b)(1) were provided to the 
veteran in the statement of the case.  It is clear from these 
documents letter that the RO was asking for any records 
related to the veteran's claim.  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are on file, and his VA treatment records have been 
associated with the claims file.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The veteran was notified of the need for a VA 
examination, and one was accorded him in October 2004.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was 


not received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case. Id.  Thus, VA's 
duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, as there is no evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131.  Additionally, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
In addition, sensorineural hearing loss may be presumed to 
have been incurred during service if it first became manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 


decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The service medical records are entirely negative for 
evidence of hearing loss.  Audiometric readings at entry into 
service were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
5
5
5
5

Speech recognition ability percentages were not reported.  In 
the year subsequent to the veteran's period of active duty in 
1984, there is no evidence of hearing loss. 

In October 2004, a VA audiological examination was conducted.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
15
10
20
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 in the left ear.  The 
diagnosis was normal hearing through 4000 Hertz with a 
moderate high-frequency sensorineural hearing loss, 
bilaterally.

The veteran's current bilateral hearing loss, significantly, 
does not meet the regulatory criteria to be considered a 
disability for VA purposes.  See 38 C.F.R. § 3.385.  
Accordingly, as the evidence of record indicates that the 
veteran's bilateral 


hearing loss is not a current disability within the meaning 
of VA regulations, service connection for bilateral hearing 
loss is not warranted. 

As there is no current disability for VA purposes, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


